986 F.2d 1429
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Coral L. SILVEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 92-1097.
United States Court of Appeals, Tenth Circuit.
Feb. 16, 1993.

1
Before LOGAN and JOHN P. MOORE, Circuit Judges, and BELOT,* District Judge.


2
ORDER AND JUDGMENT**


3
MONTI L. BELOT, District Judge.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


5
Pro se plaintiff Coral Silvey appeals the district court's judgment in favor of the United States and dismissing her claims in this suit for wrongful levy pursuant to 26 U.S.C. § 7426.   Our jurisdiction over this appeal arises from 28 U.S.C. § 1291.   We review the district court's legal conclusions de novo,  Estate of Holl v. Commissioner, 967 F.2d 1437, 1438 (10th Cir.1992), and its findings of fact under the clearly erroneous standard,  O'Connor v. R.F. Lafferty & Co., 965 F.2d 893, 901 (10th Cir.1992).   We are mindful of Silvey's pro se status, and we interpret her pleadings liberally, as required by  Haines v. Kerner, 404 U.S. 519, 520 (1972).


6
Following our careful review of the record on appeal, together with parties' briefs and motions before this court, we grant leave to proceed without prepayment of costs and fees, and conclude that the district court correctly decided the issues before it in this case.   Therefore, for substantially the reasons stated in the district court's findings of fact, conclusions of law and order, dated April 6, 1992, the judgment of the United States District Court for the District of Colorado is AFFIRMED.   On appeal, Silvey raises several additional arguments and issues;  none of these issues has any merit.   All outstanding motions are DENIED.


7
The mandate shall issue forthwith.



*
 Honorable Monti L. Belot, District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3